The Court of Appeals of Maryland, having considered the Joint Petition of the Attorney Grievance Commission and Respondent, David Leslie McGill, to place Respondent on Inactive Status by Consent pursuant to Maryland Rules 19-736(c), it is this 20th of December, 2017;
ORDERED, that the Joint Petition be, and it is hereby GRANTED, and the Respondent, David Leslie McGill, is hereby placed on Inactive Status by consent; and it is further,
ORDERED, that the Clerk of this Court shall remove the name of David Leslie McGill from the register of attorneys in the Court and certify that fact to the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 19-761.